Exhibit 10.1

 

 

 

ENGINE SALE AND

PURCHASE AGREEMENT

 

Dated as of January 29, 2019

 

between

 

CONTRAIL AVIATION SUPPORT, LLC

as Seller

 

and

 

CROSS OCEAN AVIATION FUND 1 (Intl) 5 DAC, as Buyer

 

 

for

 

Two Used CFMI model CFM56-7B22 Engines

Engine Serial Numbers 888306 and 888308

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

    Page      

Section 1.

Definitions and Construction

1

     

1.1

Defined Terms

1

1.2

Construction

3

     

Section 2.

Sale of Engines

3

     

2.1

Delivery

3

2.2

Deposit; Purchase Price;

3

2.3

Place of Delivery and Delivery

3

2.4

Title and Risk of Loss

3

2.5

Delivery Condition

4

2.6

Inspection

4

     

Section 3.

Delivery Conditions

4

     

3.1

Conditions to Buyer’s Obligations

4

3.2

Conditions to Seller’s Obligations

4

     

Section 4.

Taxes and Indemnities

5

     

4.1

Sales Taxes

5

4.2

Buyer Indemnity

5

4.3

Seller Indemnity

6

4.4

Insurance

7

4.5

Survival

7

     

Section 5.

Excusable Delay

7

     

Section 6.

Representations and Warranties

7

     

6.1

Representations and Warranties of Seller

7

6.2

Representations and Warranties of Buyer

8

6.3

Limitation of Warranties and Agreements

9

     

Section 7.

Miscellaneous

10

     

7.1

Notices

10

7.2

Assignment

10

7.3

Headings

10

7.4

Brokers’ Commissions

10

7.5

Survival of Representations, Warranties, Covenants and Indemnities

11

7.6

Governing Law; Jurisdiction

11

7.7

Entire Agreement

11

7.8

Waivers

12

 

i

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

    Page      

7.9

Unenforceability

12

7.10

Counterparts

12

7.11

Expenses

12

7.12

Confidentiality

12

7.13

No Third Party Beneficiaries

12

7.14

Limitation of Damages

12

7.15

Cape Town Convention

13

7.16

Know your Customer   

13

 

Schedules and Exhibits

Schedule 1

Delivery Condition

Exhibit A

Warranty Bill of Sale

Exhibit B

Technical Acceptance Certificate

Exhibit C

Insurances

 

ii

--------------------------------------------------------------------------------

 

 

ENGINE SALE AND PURCHASE AGREEMENT

 

THIS ENGINE SALE AND PURCHASE AGREEMENT (“Agreement”) is entered into as of
January 29, 2019 between CONTRAIL AVIATION SUPPORT, LLC, a North Carolina
limited liability company (“Seller”) and CROSS OCEAN AVIATION FUND 1 (INTL) 5
DAC, a designated activity company operating under the laws of Ireland
(“Buyer”).

 

WHEREAS, Seller is the owner of two used CFMI model CFM56-7B22 engines bearing
manufacturer’s serial numbers 888306 and 888308 in full QEC configuration, minus
nose cowl and thrust reverser, including all appliances, parts, accessories and
other equipment installed on, or attached thereto, and any loose equipment
specific thereto, and the Engine Records (as more particularly described on
Schedule 1 each an “Engine” and together the “Engines”); and

 

WHEREAS, subject to the terms and conditions of this Agreement, Seller and Buyer
have agreed that Seller shall sell to Buyer, and Buyer shall purchase from
Seller, the Engines.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, Buyer and Seller hereby agree as follows:

 

Section 1.     Definitions and Construction.

 

1.1     Defined Terms. The following terms, when capitalized as below, shall
have the following meanings when used in this Agreement:

 

“Acceptance Certificate” means an acceptance certificate in the form of Exhibit
D.

 

“Business Day” means a day, other than a Saturday or a Sunday, on which banks
are open for business in New York, New York, U.S.A and Dublin, Ireland.

 

“Buyer Indemnitee” means Buyer and its affiliates and its and their respective
members, managers, officers, directors, employees, agents, representatives,
successors and assigns.

 

“Cape Town Treaty” means, collectively, the official English language text of
the Convention of International Interests in Mobile Equipment and the Protocol
to the Convention on International Interests in Mobile Equipment on Matters
specific to Aircraft Equipment each adopted on November 16, 2001 at a diplomatic
conference in Cape Town, South Africa.

 

“Claims” shall have the meaning given to such term in Section 4.2.

 

“Delivery” means, on each Delivery Date, the concurrent occurrence of the events
enumerated in Section 2.1.

 

“Delivery Condition” means the condition of the Engines specified in Schedule 1
attached hereto.

 

“Delivery Date” means the date on which the Engines are Delivered but in no
event later than the Final Delivery Date, unless otherwise agreed by the parties
in writing.

 

 

--------------------------------------------------------------------------------

 

[Engine Sale and Purchase Agreement]

 

“Delivery Location” shall have the meaning given to such term in Section 2.3.

 

“Deposit” means $*_______ allocated equally between the Engines.

 

“Dollars” and the sign “$” means the lawful currency of the United States of
America.

 

“Engine Records” means all technical, historical and maintenance records in the
possession of Seller related to the Engines.

 

“Escrow Agent” means McAfee & Taft, P.C.

 

“Escrow Agreement” means that certain escrow agreement dated as of December 14,
2018 among Buyer, Seller and Escrow Agent.

 

“Final Delivery Date” means January 31, 2019.

 

“Government Entity” means any (a) nation, state, county, city, town, village,
district, or other jurisdiction of any nature; (b) federal, state, local,
municipal, foreign, or other government; (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal); (d) multinational
organization or body; or (e) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, regulatory, or taxing
authority or power of any nature.

 

“Inspection” means the inspection associated with technical acceptance of the
Engines and Engine Records conducted by Buyer prior to the date of this
Agreement.

 

“Lien” means liens, security interests, mortgages, encumbrances, rights of first
offer, rights of first refusal claim or any other agreement or arrangement
having the effect of conferring security.

 

“Purchase Price” means $*____________ in the aggregate.

 

“Material Damage” shall mean damage occurring after the date of the Technical
Acceptance Certificate that costs in excess of $50,000 to repair.

 

“Sales Taxes” shall have the meaning given to such term in Section 4.1.

 

“Scheduled Delivery Date” means the date on which the Engines are scheduled for
Delivery.

 

“Seller Indemnitee(s)” means Seller and its affiliates and its and their
respective members, managers, officers, directors, employees, agents,
representatives, successors and assigns.

 

“Technical Acceptance Certificate” means a technical acceptance certificate in
the form of Exhibit C.

 

“Warranty Bill of Sale” means a bill of sale in the form of Exhibit A.

 

 

* The confidential portion has been omitted pursuant to a request for
confidential treatment filed by Air T, Inc. with the Securities Exchange
Commission and filed separately with the Commission.

 

2

--------------------------------------------------------------------------------

 

[Engine Sale and Purchase Agreement]

 

1.2     Construction. Any agreement referred to in this Section 1 means such
agreement as from time to time modified, supplemented and amended in accordance
with its terms. References to sections, exhibits and the like refer to those in
or attached to this Agreement unless otherwise specified. “Including” means
“including but not limited to” and “herein”, “hereof”, hereunder”, etc. mean in,
of, or under, etc. this Agreement (and not merely in, of, under, etc. the
section or provision where that reference appears).

 

Section 2.     Sale of Engines. Subject to the provisions of this Agreement,
Seller agrees to sell the Engines to the Buyer and Buyer agrees to purchase the
Engines from the Seller for the Purchase Price on or prior to the Final Delivery
Date, in the Delivery Condition.

 

2.1     Delivery. On the Delivery Date, the concurrent occurrence of each of the
following events shall constitute Delivery of the Engines:

 

(a)     Seller shall deliver, or cause to be delivered, the Engines to the
Delivery Location; and

 

(b)     Seller shall sell and transfer to Buyer title to the Engines pursuant to
the execution and delivery by Seller of a Warranty Bill of Sale for the Engines,
provided Seller has received the Purchase Price and Acceptance Certificate.

 

2.2     Deposit; Purchase Price. Buyer has paid the Deposit to the Escrow Agent.
The Deposit shall be held by Escrow Agent in accordance with the Escrow
Agreement. On or prior to the Delivery Date, Buyer shall pay to Seller the
Purchase Prices less the Deposit, and the parties shall cause the Escrow Agent
to pay to Seller the Deposit, for the Engines in immediately available funds by
wire transfers to:

 

Old National Bank

1 Main Street

Evansville, IN 47708

ABA#: *_________

Account#: *_________

SWIFT Code: *________

Beneficiary: Contrail Aviation Support, LLC

435 Investment Court

Verona, WI 53593

 

or to such other account as Seller may specify in writing on or prior to the
date upon which such amount is due and payable.

 

2.3     Place of Delivery and Delivery. Delivery of the Engines shall occur on
the Delivery Date in Tucson, Arizona at Aircraft Inspection & Management, LLC,
2481 W. Poppy Avenue (“Delivery Location”).

 

2.4     Title and Risk of Loss. Upon the execution and delivery of the Warranty
Bill of Sale, title and risk of loss with respect to the Engines shall pass to
Buyer.

 

 

* The confidential portion has been omitted pursuant to a request for
confidential treatment filed by Air T, Inc. with the Securities Exchange
Commission and filed separately with the Commission.

 

3

--------------------------------------------------------------------------------

 

[Engine Sale and Purchase Agreement]

 

2.5     Delivery Condition. On the Delivery Date the Engines shall be in the
Delivery Condition.

 

2.6     Inspection. Buyer has previously inspected the Engines and has executed
the Technical Acceptance Certificates in connection with the execution of this
Agreement, and delivered such certificates to Seller reaffirming Buyer’s
technical acceptance of the Engines.

 

Section 3.     Delivery Conditions.

 

3.1     Conditions to Buyer’s Obligations. Buyer’s obligation to buy the Engines
shall be subject to the satisfaction of, or waiver by Buyer of, the following
conditions:

 

(a)     Seller shall have tendered delivery of the Engines to Buyer at the
Delivery Location in Delivery Condition and with no Material Damage to the
Engines from the completion of the Inspection to the Delivery Date;

 

(b)     receipt by Buyer in escrow of a copy of the fully executed undated
Warranty Bill of Sale;

 

(c)    Buyer shall have issued a Technical Acceptance Certificate for the
Engines;

 

(d)     completion of satisfactory “Know Your Customer” due diligence in respect
of Seller;

 

(e)    confirmation by Buyer of evidence that the Engines are free and clear of
all Liens;

 

(f)     confirmation by Buyer that all installed components are preserved per
industry standard procedures consistent with the manufacturer’s AMM guidelines
and wrapped per industry standards;

 

(g)     receipt confirmation by Buyer that Seller has paid all costs and
expenses related to the storage and maintenance of the Engines up to and
including the Delivery Date; and

 

(h)     each of the representations and warranties of the Seller contained
herein shall be true and correct in all material respects as of Delivery (except
to the extent that such representations and warranties relate solely to an
earlier date, in which case they shall be true in all material respects as of
such earlier date).

 

3.2     Conditions to Seller’s Obligations. Seller’s obligation to sell the
Engines shall be subject to the satisfaction or waiver by Seller of the
following conditions:

 

(a)     receipt by Seller of the Purchase Price and Acceptance Certificate;

 

(b)     receipt by Seller of certificates reasonably satisfactory to Seller from
Buyer’s insurance broker (or any lessee’s insurance broker) evidencing Buyer’s
compliance with the insurance provisions of Section 4.4 hereof;

 

4

--------------------------------------------------------------------------------

 

[Engine Sale and Purchase Agreement]

 

(c)    satisfactory “Know Your Customer” due diligence in respect of Buyer;

 

(d)     the sale of all Engines to the Buyer on the same Delivery Date unless
otherwise agreed by the parties; and

 

(e)     each of the representations and warranties of the Buyer contained herein
shall be true and correct in all material respects as of Delivery (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case they shall be true in all material respects as of such
earlier date).

 

Section 4.     Taxes and Indemnities.

 

4.1     Sales Taxes. Buyer and Seller shall cooperate with each other in all
reasonable respects to lawfully mitigate or eliminate the imposition of any
sales, use, excise, stamp, transfer, value added, gross receipts or any other
taxes, duties, fees or charges (collectively, “Sales Taxes”) that may be imposed
on Seller, Buyer or the Engines by any Government Entity in any jurisdiction as
a result of the sale or purchase of the Engines under this Agreement. The
Purchase Price does not include the amount of any Sales Taxes that may be
imposed by any Government Entity in any jurisdiction as a result of the sale of
the Engines under this Agreement. Buyer shall be solely responsible for and
promptly pay when due, and will on demand indemnify and hold harmless each
Seller Indemnitee on a full indemnity, after-tax basis from and against, all
Sales Taxes, and all penalties, fines, additions to tax and interest thereon,
which may be levied by any Government Entity as a result of or in connection
with the sale of the Engines with regard to any time period at or following
Delivery, excluding such taxes based upon Seller Indemnitees’ annual income or
any Sales Taxes imposed by any jurisdiction prior to Delivery.

 

(c)                   Buyer Indemnity. Buyer agrees to indemnify, defend, save
and hold harmless each Seller Indemnitee, in full and on demand from and against
any and all losses, liabilities, actions, proceedings, penalties, fines,
judgments, damages, fees, costs, expenses, claims, obligations, or other
liabilities (“Claims”) which may be alleged or incurred by a Seller Indemnitee
(regardless of when same are suffered or incurred): (a) arising directly or
indirectly out of or in any way connected with the purchase, registration,
performance, transportation, management, sale, inspection, testing, delivery,
leasing, replacement, removal or redelivery, condition, ownership, manufacture,
design, maintenance, service, repair, overhaul, improvement, modification or
alteration, possession, control, use, operation or other activity of the Engines
by Buyer or relating to loss or destruction of or damage to any property, or
death or injury to any person caused by, relating to or arising from or out of
(in each case whether directly or indirectly) any of the foregoing matters, or
whether it arises out of or is attributable to any act or omission or otherwise
of Buyer and in respect of or to the extent attributable to the period from and
after Delivery or (b) as a result of the breach by Buyer of any of its
obligations, representations or warranties hereunder or any documents entered
into in connection therewith or for taxes in any jurisdiction, including
interest and penalties thereon, imposed on or in connection with the Engines and
which are imposed with regard to the time period after Delivery (but excluding
Delivery);

 

5

--------------------------------------------------------------------------------

 

[Engine Sale and Purchase Agreement] 

 

Provided that the indemnities from the Buyer contained in this clause 4.2 shall
not extend to any Claims to the extent that such Claims:

 

(i)       arise out of any act, omission, event or circumstance occurring in
respect of the Engines before Delivery;

 

(ii)      are caused by the willful misconduct or gross negligence of any of the
Seller Indemnities;

 

(iii)     to the extent such Losses arise from an act or omission of Seller or a
Seller Indemnitee as a manufacturer, repairer or servicer of aviation products;
or

 

(iv)     are the result of a failure by Seller to comply with any of its
obligations under this Agreement or any representation or warranty of Seller
contained in this Agreement not being true and correct.

 

4.2     Seller Indemnity. Seller agrees to indemnify, defend, save and hold
harmless each Buyer Indemnitee from and against any and all Claims which may be
alleged or incurred by a Buyer Indemnitee (regardless of when same are suffered
or incurred): (a) arising directly or indirectly out of or in any way connected
with the purchase, registration, performance, transportation, management, sale,
inspection, testing, delivery, leasing, replacement, removal or redelivery,
condition, ownership, manufacture, design, maintenance, service, repair,
overhaul, improvement, modification or alteration, possession, control, use,
operation or other activity of the Engines by Seller or relating to loss or
destruction of or damage to any property, or death or injury to any person
caused by, relating to or arising from or out of (in each case whether directly
or indirectly) any of the foregoing matters, or whether it arises out of or is
attributable to any act or omission or otherwise of Seller and in respect of or
to the extent attributable to the period prior to Delivery (but excluding
Delivery); or (b) as a result of the breach by Seller of any of its obligations,
representations or warranties hereunder or any documents entered into in
connection therewith; or (c) for taxes in any jurisdiction, including interest
and penalties thereon, imposed on or in connection with the Engines and which
are imposed with regard to the time period prior to Delivery (but excluding
Delivery);

 

Provided that the indemnities from the Seller contained in this clause 4.3 shall
not extend to any Claims to the extent that such Claims:

 

(i)       arise out of any act, omission, event or circumstance occurring in
respect of the Engines after Delivery;

 

(ii)      are caused by the willful misconduct or gross negligence of any of the
Buyer Indemnities;

 

(iii)     to the extent such Losses arise from an act or omission of Buyer or a
Buyer Indemnitee as a manufacturer, repairer or servicer of aviation products;
or

 

(iv)     are the result of a failure by Buyer to comply with any of its
obligations under this Agreement or any representation or warranty of Buyer
contained in this Agreement not being true and correct.

 

6

--------------------------------------------------------------------------------

 

[Engine Sale and Purchase Agreement] 

 

Any payment or indemnity made under this Section by either party shall include
any amount necessary to hold the Seller Indemnitee (or Buyer Indemnitee, as the
case may be) harmless on an after-tax basis from all withholding taxes and other
taxes, fees and other charges required to be paid with respect to such payment
or indemnity under all applicable laws. Each party shall give prompt written
notice to the other party of any liability for which it is, or may be, liable
under this provision; provided, however, failure to give such notice will not
terminate any of the rights of such indemnitee hereunder.

 

4.3     Insurance. Buyer shall comply with each of the provisions of Exhibit C
hereto, which provisions are hereby incorporated by reference as if set forth in
full herein.

 

4.4     Survival. The parties further agree and confirm that their obligations
and agreements with respect to insurance and indemnification set forth herein
shall survive the execution and delivery of this Agreement and the payment of
the Purchase Price for the Engines hereunder.

 

Section 5.     Excusable Delay. Neither party hereto shall be responsible for,
nor be deemed to be in default or breach of, this Agreement as a result of any
delay in Delivery due to injunction against sale or any causes beyond its
control and not occasioned by its negligence or willful misconduct, including,
but not limited to, acts of God or the public enemy, acts of government, civil
wars, insurrection or riots, fires, floods, explosions, earthquakes or other
casualties, strikes or labor troubles causing cessation, slowdown or
interruption of work. Any party failing to perform its obligations under this
Agreement as a result of an event described in this Section 5 shall use
commercially reasonable efforts to mitigate the damages caused by such event,
but shall also use commercially reasonable efforts to perform its obligations
hereunder.

 

Section 6.     Representations and Warranties.

 

6.1     Representations and Warranties of Seller. Seller hereby makes the
following representations at execution and delivery of this Agreement, and at
Delivery:

 

(a)     Organization, Etc. Seller is duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation and has the power
and authority to enter into and perform its obligations under this Agreement.

 

(b)     Authorization. Seller has taken, or caused to be taken, all necessary
company or organizational action (including, without limitation, the obtaining
of any consent or approval of any of its members or any managers required by its
certificate of formation, limited liability company agreement or other charter
documents) to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder.

 

(c)     No Violation. The execution and delivery by Seller of this Agreement,
the performance by Seller of its obligations hereunder, and the consummation by
Seller on the date hereof and on the Delivery Date of the transactions
contemplated hereby, do not and will not (i) violate or contravene any provision
of any certificate of formation or other charter documents of Seller, (ii)
violate or contravene any law applicable to or binding on Seller, or (iii)
violate, contravene or constitute any default under, or result in the creation
of any Lien under, any indenture, mortgage, chattel mortgage, deed of trust,
conditional sales contract, lease, loan or other material agreement, instrument
or document to which Seller is a party or by which Seller or any of their
respective properties is or may be bound or affected.

 

7

--------------------------------------------------------------------------------

 

[Engine Sale and Purchase Agreement] 

 

(d)     Approvals. The execution and delivery by Seller of this Agreement, the
performance by Seller of its obligations hereunder, and the consummation by
Seller on the date hereof and on the Delivery Date of the transactions
contemplated hereby, do not and will not require the consent, approval or
authorization of, or the giving of notice to, or the registration with, or the
recording or filing of any documents with, or the taking of any other action in
respect of, (i) any trustee or other holder of any debt of Seller, or (ii) any
Government Entity.

 

(e)     Valid and Binding Agreement. This Agreement has been duly authorized,
executed and delivered by Seller and, assuming the due authorization, execution
and delivery by any other party or parties thereto, this Agreement constitutes
the legal, valid and binding obligations of Seller, enforceable against Seller
in accordance with the respective terms thereof, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, receivership,
moratorium and other similar laws affecting the rights of creditors generally
and general principles of equity, whether considered in a proceeding at law or
in equity.

 

(f)     Title. Upon delivery of a Warranty Bill of Sale by Seller to Buyer,
Seller shall transfer full good and marketable legal and beneficial title to the
Engine to Buyer free and clear of all Liens.

 

(g)     Litigation. There are no pending or, to the actual knowledge of Seller
or any of its affiliates, threatened actions or proceedings against Seller
before any court, administrative agency or tribunal which, if determined
adversely to Seller, would adversely affect the ability of Seller to perform any
of its obligations under this Agreement.

 

6.2     Representations and Warranties of Buyer. Buyer hereby makes the
following representations at execution and delivery of this Agreement, and at
Delivery:

 

(a)     Organization, Etc. Buyer is duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation and has the power
and authority to enter into and perform its obligations under this Agreement.

 

(b)     Corporate Authorization. Buyer has taken, or caused to be taken, all
necessary company or organizational action (including, without limitation, the
obtaining of any consent or approval of any of its members or any managers
required by its certificate of formation, limited liability company agreement or
other charter documents) to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder.

 

(c)     No Violation. The execution and delivery by Buyer of this Agreement, the
performance by Buyer of its obligations hereunder and thereunder, and the
consummation by Buyer on the date hereof and on the Delivery Date of the
transactions contemplated hereby and thereby, do not and will not (i) violate or
contravene any provision of the constitutive documents of Buyer, (ii) violate or
contravene any law applicable to or binding on Buyer, or (c) violate, contravene
or constitute any default under, or result in the creation of any Lien under,
any indenture, mortgage, chattel mortgage, deed of trust, conditional sales
contract, lease, loan or other material agreement, instrument or document to
which Buyer is a party (other than an interest in a general debenture relating
to the Buyer’s general financing arrangements with its banking syndicate) or by
which Buyer or any of its properties is or may be bound or affected.

 

8

--------------------------------------------------------------------------------

 

[Engine Sale and Purchase Agreement]

 

(d)     Approvals. The execution and delivery by Buyer of this Agreement, the
performance by Buyer of its obligations hereunder and thereunder, and the
consummation by Buyer on the date hereof and on the Delivery Date of the
transactions contemplated hereby or thereby for such date, do not and will not
require the consent, approval or authorization of, or the giving of notice to,
or the registration with, or the recording or filing of any documents with, or
the taking of any other action in respect of, (i) any trustee or other holder of
any debt of Buyer, or (ii) any Government Entity.

 

(e)     Valid and Binding Agreement. This Agreement has been or will be duly
authorized, executed and delivered by Buyer and, assuming the due authorization,
execution and delivery by the other party or parties thereto, this Agreement
constitutes the legal, valid and binding obligations of Buyer and is or will be
enforceable against Buyer in accordance with the respective terms thereof,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium and other similar laws affecting the
rights of creditors generally and general principles of equity, whether
considered in a proceeding at law or in equity.

 

(f)     Litigation. There are no pending or, to the actual knowledge of Buyer,
threatened actions or proceedings against Buyer before any court, administrative
agency or tribunal which, if determined adversely to Buyer, would adversely
affect the ability of Buyer to perform any of its obligations under this
Agreement.

 

6.3     Limitation of Warranties and Agreements. THE ENGINES, THE PARTS THEREOF,
AND ANY OTHER THING DELIVERED, SOLD OR TRANSFERRED HEREUNDER ARE BEING SOLD AND
TRANSFERRED TO BUYER AND ACCEPTED BY BUYER HEREUNDER “AS-IS, WHERE-IS,” WITH ALL
FAULTS. BUYER UNCONDITIONALLY AGREES THAT AS BETWEEN BUYER AND SELLER THE
ENGINES AND EACH PART THEREOF IS TO BE SOLD AND PURCHASED IN AN AS IS, WHERE IS,
WITH ALL FAULTS CONDITION AS AT THE DELIVERY DATE, AND NO WARRANTY,
REPRESENTATION OR COVENANT OF ANY KIND HAS BEEN ACCEPTED, MADE OR IS GIVEN BY
SELLER OR ITS SERVANTS OR AGENTS IN RESPECT OF THE AIRWORTHINESS, VALUE,
QUALITY, DURABILITY, CONDITION, DESIGN, OPERATION, DESCRIPTION, MERCHANTABILITY
OR FITNESS FOR USE OR PURPOSE OF THE ENGINES OR ANY PART THEREOF, AS TO THE
ABSENCE OF LATENT, INHERENT OR OTHER DEFECTS (WHETHER OR NOT DISCOVERABLE), AS
TO THE COMPLETENESS OR CONDITION OF THE ENGINE RECORDS, OR AS TO THE ABSENCE OF
ANY INFRINGEMENT OF ANY PATENT, COPYRIGHT, DESIGN OR OTHER PROPRIETARY RIGHTS;
AND ALL CONDITIONS, WARRANTIES AND REPRESENTATIONS (OR OBLIGATION OR LIABILITY,
IN CONTRACT OR IN TORT) IN RELATION TO ANY OF THOSE MATTERS, EXPRESSED OR
IMPLIED, STATUTORY OR OTHERWISE, ARE EXPRESSLY EXCLUDED.

 

9

--------------------------------------------------------------------------------

 

[Engine Sale and Purchase Agreement] 

 

Section 7.     Miscellaneous.

 

7.1     Notices. Every notice, request, demand or other communication
(collectively, “Notice”) under this Agreement shall:

 

(a)     be in writing delivered personally or by prepaid courier or other
similar services or by electronic mail and in the case of a Notice sent by
e-mail, shall be accompanied by a copy sent by prepaid air mail letter;

 

(b)     be deemed to have been received, in the case of an e-mail upon the
earlier of (i) confirmation of receipt of such e-mail by the addressee; or (ii)
on the fifth day after sending, provided the sender thereof has not received
actual notice of failed delivery, and, in the case of a Notice delivered
personally or by courier service, when delivered (provided that if delivery is
tendered but refused, such Notice shall be deemed effective upon such tender);
and

 

(c)    be sent:

 

to Buyer at:

 

Cross Ocean AVF 1 (INTL) 5 Designated Activity Company

20 Horseneck Lane

Greenwich, CT 06830

Attention: Brandt Wilson

Telephone: (203) 340-7863

Email: BW@crossoceanpartners.com

 

to Seller at:

 

Contrail Aviation Support, LLC

435 Investment Court

Verona, WI 53593

Attention: Joseph G. Kuhn

Telephone: (608) 848-8100

Email: joe@contrail.com

 

or to such other address or facsimile number as is notified by one party to the
other party under this Agreement.

 

7.2     Assignment. This Agreement may not be assigned by either party without
the prior written consent of the other party hereto.

 

7.3     Headings. All headings in this Agreement are for convenience only, and
are not a substantive part of this Agreement.

 

7.4    Brokers’ Commissions.

 

(a)     Buyer represents that it has not engaged any agent or broker entitled to
any compensation as a result of the transactions contemplated by this Agreement.
Buyer agrees to indemnify each Seller Indemnitee from and against all claims,
demands, liabilities, damages, losses and judgments (including reasonable
attorneys’ fees, consultants’ fees and court costs) which arise out of Buyer’s
actions with respect to agents or brokers.

 

10

--------------------------------------------------------------------------------

 

[Engine Sale and Purchase Agreement]

 

(b)     Seller represents that it has not engaged any agent or broker entitled
to any compensation as a result of the transactions contemplated by this
Agreement. Seller agrees to indemnify each Buyer Indemnitee from and against all
claims, demands, liabilities, damages, losses and judgments (including
reasonable attorneys’ fees, consultants’ fees and court costs) which arise out
of Seller’s obligations, if any, to agents or brokers.

 

7.5     Survival of Representations, Warranties, Covenants and Indemnities. Each
of the representations, warranties, covenants and indemnities of the parties
hereto shall survive the execution and delivery of this Agreement and the
Delivery of the Engines.

 

7.6     Governing Law; Jurisdiction.

 

(a)     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, U.S.A. APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD FOR CONFLICT OF LAW
PRINCIPLES (OTHER THAN THE PROVISIONS OF SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

(b)     The parties agree that the federal courts located in New York, New York
(in the Borough of Manhattan) are to have exclusive jurisdiction to settle any
disputes in connection with this Agreement and any other matters related hereto
and hereby irrevocably submit to the exclusive jurisdiction of such courts in
connection with this Agreement and any other matters related hereto.

 

(c)     Each party hereto:

 

(i)      waives objection to such courts on grounds of inconvenient forum, venue
or otherwise as regards proceedings in connection with this Agreement and other
documents related hereto; and

 

(ii)     agrees that (subject to permitted appeals) a judgment or order of such
a court in connection with this Agreement or the other documents related hereto
is conclusive and binding on it and may be enforced against them in the courts
of any other jurisdiction.

 

7.7     Entire Agreement. This Agreement shall constitute the entire agreement
between the parties with respect to the transactions contemplated herein,
supersede any prior or contemporaneous agreements, whether oral or in writing,
between the parties, and this Agreement shall not in any manner be supplemented,
amended or modified except by a writing executed on behalf of the parties by
their authorized representatives. This Agreement shall not be interpreted or
construed against any party to this Agreement because that party or attorney for
that party drafted the Agreement or participated in the drafting of this
Agreement, and the parties expressly waive any law, common law or court decision
to the contrary.

 

11

--------------------------------------------------------------------------------

 

[Engine Sale and Purchase Agreement] 

 

7.8     Waivers. The waiver of performance of any term of this Agreement in a
particular instance shall not constitute a waiver of any subsequent breach or
preclude either party from thereafter demanding performance thereof according to
the provisions hereof.

 

7.9     Unenforceability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provisions in any other jurisdiction.

 

7.10     Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original, but both of which
together will constitute one and the same agreement, and which shall be
sufficiently evidenced by any one of such original counterparts. A facsimile
signature on any counterpart hereto will be deemed an original for all purposes.

 

7.11     Expenses. Except as otherwise expressly provided herein, each party
shall be responsible for and shall pay the costs and expenses incurred by it in
connection with the negotiation and drafting of this Agreement and the
consummation of the transactions contemplated hereby, including attorneys’ fees
and expenses and technical, inspection and/or appraisal costs. Buyer shall pay
for the costs and expenses of the Escrow Agent.

 

7.12     Confidentiality. The parties each acknowledge that the commercial and
financial information contained in this Agreement is considered confidential.
The parties each agree that it will treat the contents and subject matter of
this Agreement as confidential and will not, without the prior written consent
of the other, disclose this Agreement or the subject matter hereof to any third
party except to their respective affiliates and its and their respective
employees, officers, directors, managers, partners, professional advisors,
potential financing sources, insurance brokers, auditors and or other agents
(“Representatives”), as may be required by applicable law or rule or regulation,
or as may be required to enforce the terms of this Agreement. Upon disclosure
required by any applicable law, rule or regulation, such disclosing party shall
use its commercially reasonable efforts to secure confidential treatment from
all recipients of such confidential information and shall cooperate with the
efforts of the other party to ensure such treatment; provided that this sentence
shall not apply where such disclosure makes the previously confidential
information publicly available. Each party shall inform its Representatives that
it expects them to comply with the provisions of this Section 7.12 and each
party shall be responsible for any breach of the provisions of this Section 7.12
by any of its Representatives.

 

7.13     No Third Party Beneficiaries. Except as provided in Sections 4 and 7.4
hereof, no third party is intended to benefit from, nor may any third party seek
to enforce any of the provisions of, this Agreement.

 

7.14     Limitation of Damages. No party will in any event be liable to any
other party for any indirect, special, consequential or punitive damages arising
out of any breach or otherwise in respect of this Agreement or the subject
matter hereof, except, for the avoidance of doubt, to the extent the
indemnification provisions hereunder require an indemnity in respect of such
damages which are recoverable by a person not a party hereto against a Seller
Indemnitee or a Buyer Indemnitee, it being understood that this provision shall
not limit or expand the scope or content of such indemnification provisions.

 

12

--------------------------------------------------------------------------------

 

[Engine Sale and Purchase Agreement]

 

7.15     Cape Town Convention. Seller hereby covenants and agrees that once
legal title to an Engine has duly passed to Buyer pursuant to a Warranty Bill of
Sale, Seller will consent to the registration at the International Registry (as
defined in the Cape Town Convention) of a contract of sale registration for such
Engine with respect to the Warranty Bill of Sale.

 

7.16     Know your Customer. Buyer and Seller each represents and warrants, as
to itself, that neither it, nor any of its officers, directors, shareholders or
owners is a Specifically Designated National or on the Blocked Persons List
promulgated by United States Department of Treasury’s Office of Foreign Assets
Control nor Buyer nor Seller nor any such person mentioned above on any other
similar list maintained by the United States Department of State, the United
States Department of Commerce or any other United States governmental body or
pursuant to any Executive Order of the President of the United States of
America. Buyer hereby represents and warrants to Seller, as of the date hereof,
and as of each Delivery Date (which representations and warranties shall survive
the date as of which such representations and warranties were made), that: it
has complied with all applicable Sanctions Laws and Regulations.

 

“Sanctions Laws and Regulations” means (i) each of the Trading With the Enemy
Act of 1917, the International Emergency Economic Powers Act, the Arms Export
Control Act, the Export Administration Act, the Export-Import Bank Act, and the
Nuclear Proliferation Prevention Act; (ii) applicable Executive Orders issued by
the President of the United States of America; (iii) applicable regulations of
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”), the Export Administration Regulations (“EAR”) administered by the U.S.
Department of Commerce (“DOC”), the International Traffic in Arms Regulations
(“ITAR”) administered by the U.S. Department of State (“DOS”), and regulations
administered by any other agency of the Government of the United States of
America; (iv) any other applicable law or regulation of the United States of
America that may be in effect from time to time and which may restrict, limit,
or prohibit transactions with a foreign government, entity, person, or country
or with any person or entity that owns the foregoing; and (v) applicable
resolutions, orders, or regulations of the United Nations.

 

Section 7.17     Engine Stands.

 

The Engines shall be delivered to Buyer or Seller provided engine stands
(“Engine Stands”). Buyer shall have the right to use the Engine Stands for up to
60 days. Buyer shall be liable for any and all damage to the Engine Stands,
reasonable wear and tear excepted, occurring prior to the time the Engine Stands
are returned to Seller.

 

 

[Signature page follows.]

 

13

--------------------------------------------------------------------------------

 

[Engine Sale and Purchase Agreement]

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
first above written.

 

CONTRAIL AVIATION SUPPORT,

LLC, as Seller

 

CROSS OCEAN AVIATION FUND 1

(INTL) 5 DAC, as Buyer

      By: /s/ Joseph G. Kuhn   By: /s/ David O’Brien    

Name: Joseph G. Kuhn          

Title: CEO

   

Name: David O’Brien

Title: Director

 

 

--------------------------------------------------------------------------------

 

[Engine Sale and Purchase Agreement]

 

SCHEDULE 1

 

DELIVERY CONDITION

 

The Engines shall be delivered in the following condition on the Delivery Date
and otherwise in “as-is, where-is” condition:

 

 

1.

Full QEC configuration as set out in Schedule 1A attached hereto

 

 

2.

Minus nose cowl and thrust reverser

 

 

--------------------------------------------------------------------------------

 

[Engine Sale and Purchase Agreement]

 

SCHEDULE 1A

 

QEC LISTING

 

See attached.

 

 

--------------------------------------------------------------------------------

 

AIRCRAFT INSPECTION & MANAGEMENT, LLC .

2481 W. Poppy Avenue, Tucson, Arizona 85705 - Office (520) 399-6489 Fax (520)
579-8855

FAA CRS # 8AIR305B/ EASA 145.6258

Specializing Worldwide in

CFM56-31517 Surgical Strike Repair / Modular Maintenance Borescope Inspections
LPT & HPC Boroblend Repairs

Top & Bottom Case Repairs Engine Runs Removal & Installation of Engines & APU's

8130 Dual Release Serviceable Tags Equipment Rent.al Records Review

Worldwide Services AIMFAA MRO.COM FAA & EASA CERTlFIED REPAIR STATION  

 

Customer: Cross Ocean ESN: 888306 Date: January 23rd, 2019             WO#:
19-01-08-01R   Model: CFM56-7    

Part Number Example

Description

ActualPart Number

Actual Serial Number

lnstalled Y/N?

320548-2

VALVE ASSY GROUND WING TAI

320548-22

12602

y

21SN41-52

OVERPRESSURE SWITCH ENGINE

21SN41-52

B018538A

y

RP236-00

PROBE - PT25

NN

NN

y

9238M66P08

IGNITION EXCITER ENGINE

9238M66P08

UNJKF239

y

9238M66P08

IGNITION EXCITER ENGINE

9238M66P08

UNJ57374

y

BT J146CFA1

SENSOR OIL LEVEL

BTJ146CFA1

YE012043-R

y

8TC19AAN1

SENSOR T3

8TC19AAN1

GDBP607G

y

6237M117A

SENSOR VIBRATION BEARING 1

NN

NN

y

6237M118A

SENSOR FFCCV

NN

NN

y

2123M63P02

STATOR  ALTERNATOR

2123M63P02

A9853

y

2123M62P01

ROTOR ALTERNATOR

NN

NN

y

1851M36P10

ENGINE STARTER

1851M36P10

GRTA6079

y

3215618-4

INLET COWL THERMAL VALVE

3215618-4

1729C

y

3202222-1

VALVE CHECK BLEED AIR

3202222-1

9561

y

107492-6

REGULATOR BLEED AIR

107492-5

7041

y

1853M33P05

ECU ELECTRONIC CONTROL UNIT

1853M33P06

LMDN6969

y

828300-5

ENGINE FUEL PUMP

340-402-105-0

YA049670-H

y

1853M48P03

TRANSMITTER FUEL FLOW - POST

1853M48P02

GDB4204M

y

1821M59P06

VALVE TURBINE CLEARENCE

1821M59P06

GRTM0561

y

107484-7

REGULATOR HIGH STAGE

107484-7

10776

y

1853M56P12

HYDRO MECHANICAL UNIT

1853M56P16

BECW1668

y

3214446-4

HIGH STAGE VALVE

3214446-4

8873

y

45731-1393

IDG COOLER

45731-1393

YB911797-A

y

761574B

INTEGRATED  DRIVE GENERATOR

761574B

1957

y

Part Number Example

LPTACC VALVE ASSY

C24937001-1

YR011842-N

y

41F1005

LUBRICATION UNIT

41F1005

YT131564 -4

y

41F9003

FILTER OIL SCAVANGE

41F9003

YT021925 -H

y

3215KGB01

SPEED SENSOR N1

320-862-401-0

YJ186869-T

y

3218KGB01

SPEED SENSOR N2

320-549-004-0

YJ193762 -4

y

45332-8039

OIUFUEL EXCHANGER HEAT

11-841193-14

YP029407-K

y

APTE8A20007B ARD

TRANSMITTER OIL PRESSURE

APTE8A20007BARD

YKD11880-V

y

 

Inspector: 

AIM

14

INSP

Inspector:

AIM

28

INSP

 

 

--------------------------------------------------------------------------------

 

 

AIRCRAFT INSPECTION & MANAGEMENT, LLC .

 

2481 W. Poppy Avenue, Tucson, Arizona 85705 - Office (520) 399 6489 Fax (520)
579-8855

FAA CRS # 8AIR305B/ EASA 145.6258

Specializing Worldwide in

CFM56-31517 Surgical Strike Repair / Modular Maintenance BorescopeInspections
LPT & HPC Boroblend Repairs

Top & Bottom Case Repairs Engine Runs Removal & Installation of Engines & APU's

8130 Dual Release Serviceable Tags Equipment Rental Records Review

Worldwide Services AIMFAAMRO.COM FAA & EASA CERTIFIED REPAIR STATION  

 

Customer: Cross Ocean ESN: 888308 Date: January 23rd, 2019             WO#:
19-01-08-01R   Model: CFM56-7    

Part Number Example

Description

Actual Part Number

Actual Serial Number

lnstalled Y/N?

320548-2

VALVE ASSY GROUND WING TAI

320548-2

5331

y

21SN41-52

OVERPRESSURE SW ITCH ENGINE

21SN41-52

8002771A

y

RP236 00

PROBE - PT25

NN

NN

y

9238M66P08

IGNITION EXCITER ENGINE UPPER

9238M66P08

UNJPG920

y

9238M66P08

IGNITION EXCITER ENGINE LOWER

9238M66P08

UNJ57901

y

8TJ146CFA1

SENSOR OIL LEVEL

8TJ146CFA1

YE012031-0

y

8TC19AAN1

SENSOR T3

8TC19AAN1

GDBN746G

y

6237M117A

SENSOR VIBRATION BEARING 1

NN

NN

y

6237M118A

SENSOR FFCCV

NN

NN

y

2123M63P02

STATOR ALTERNATOR

9387M17P09

14566

y

2123M62P01

ROTOR ALTERNATOR

NN

NN

y

1851M36P10

ENGINE STARTER

1851M36P10

GRTF0869

y

3215618-4

INLET COWL THERMAL VALVE ANTI ICE

3215618-4

5912

y

3202222-1

VALVE CHECK BLEED AIR

3202222-1

7318

y

107492-6

REGULATOR BLEED AIR

3171975-4

2296

y

1853M33P05

ECU ELECTRONIC CONTROL UNIT ENGINE

2042M67P04

FFFB2653

y

828300-5

ENGINE FUEL PUMP

828300-5

YA012269-K

y

1853M48P03

TRANSMITTER FUEL FLOW - POSTMOD

1853M48P02

GDB4201M

y

1821M59P06

VALVE TURBINE CLEARENCE CONTROL

1821M549P05

GRTG0921C

y

107484-7

REGULATOR HIGH STAGE

107484-7

14192

y

1853MS6P12

HYDRO MECHANICAL UNIT

1853M56P16

BECW6110

y

3214446-4

HIGH STAGE VALVE

3214446-4

15217

y

45731-1393

IDG COOLER

45731-1393

YB911791-1

y

761574B

INTEGRATED DRIVE GENERATOR

7615748

2226

y

C24937001 2A

LPTACC VALVE ASSY

C2493700-1

YR011819-2

y

41F1005

LUBRICATION UNIT

41F1005

YT006848-E

y

41F9003

FILTER OIL SCAVANGE

41F9003

YT121444-7

y

3215KGB01

SPEED SENSOR Nl

320-862-401-0

YJ186868-U

y

3218KGB01

SPEED SENSOR N2

3218KGB01

EM173993-6

y

45332-8039

OIL/FUEL EXCHANGER HEAT

11-841193-4

YP029549-Y

y

APTE8A20007B ARD

TRANSMITTER OIL PRESSURE

APTE8A200078

KULG4161

y

 

Inspector: 

AIM

14

INSP

Inspector:

AIM

28

INSP.

 

 

 

--------------------------------------------------------------------------------

 

 

AIRCRAFT INSPECTION & MANAGEMENT, LLC .

 

2481 W. Poppy Avenue, Tucson, Arizona 85705 - Office (520) 399-6489 Fax (520)
579-8855

FAA CRS # 8AIR305B/ EASA 145.6258

Specializing Worldwide in

CFM56-31517 Surgical Strike Repair IModular Maintenance Borescope Inspections
LPT & HPC Boroblend Repairs

Top & Bottom Case Repairs Engine Runs Removal & Installation of Engines & APU's

8130 Dual Release Serviceable Tags Equipment Rental Records Review

Worldwide Services A MFAAMRO.COM FAA& EASA CERTlFIED REPAIR STATION  

 

Customer: Cross Ocean ESN: 888308 Date: January 23rd, 2019             WO#:
19-01-08-01R   Model: CFM56-7    

Part Number Example

Description

Actual Part Number

Actual Serial Number

lnstalled Y/N?

UA538551-3

IDG Oi COOLER

UA538551-3

1827

y

3289562-5

PRECOOLER CONTROL VALVE

3289562-5

11939

y

849589

ENGINE DRIVEN PUMP PARKER HYD

93835-25401

660876229

y

45731-138-1

SERVO FUEL HEATER

45731-138-1

YB002824-L

y

3289630-2

STARTER VALVE

3289630-2

7142

y

1821M60P04

VALVE TRANSIENT BLEEDITBV\5TH STAGE

1821M60P04

GRTS8079

y

1226400

ACTUATOR VBV

NN

NN

y

1226400

ACTUATOR VBV

NN

NN

y

1324M12P10

ACTUATOR VARIABLE STATOR VSV LH

1324M12P10

VG717

y

1324M12P10

ACTUATOR VARIABLE STATOR VSV RH

1324M12P10

VG718

y

9059110-1-G

IGNITION LEAD RH

9059110-1-G

KRG6493

y

9059110-1-G

IGNITION LEAD LH

9059110-1-G

UNKC0712

y

FA00631C

FILTER FUEL NOZZLE

FA00631C

M446160-034

y

41F5102

OILTANK

41F5102

YT011880-M

y

314A2610-1

EXHAUST SLEEVE

314A2610-1

1251BZN01-1344

y

314A2620-1

EXHUAST PLUG

314A2620-1

1256BZP01-1359

y

902016-01

Fire Detector Lower Fan

902016-01

3079

y

902864

Fire Detector Upper Fan

902864

3162

y

310A2020-10

Forward Mount Assv

310A2021-4

NN

y

902862

Fire Detector - Left Core

NN

NN

y

902018-01

Fire Detector - Right Core

NN

NN

y

286A1062

IDG Harness

NN

NN

y

3214552-5

Pressure Regulating Shut Off Valve

3214552-5

8593

y

310A2030-11

Aft Engine Mount (SAC)

31OA2030-11

81862

y

762246

QAD Adapter Kit IDG

99167-762246

1787

y

V10CE12

Check Valve (Hydraulic Drain)

V10CE12

NN

y

7579078

Hydraulic Filter

7579078

15688

y

332A237 1-1

12 O'Clock Strut Assv

NN

NN

y

310A2041-9

Thrust Link (left)

310A2041-9

101079

y

310A2041-10

Thrust Link (right)

31OA2041-10

102148

y

           

Inspector: 

AIM

14

INSP

Inspector:

AIM

28

INSP

 

 

--------------------------------------------------------------------------------

 

 

AIRCRAFT INSPECTION & MANAGEMENT, LLC .

 

2481 W. Poppy Avenue, Tucson, Arizona 85705 - Office (520) 399-6489 Fax (520)
579-8855

FAA CRS #: 8AlR305B/ EASA 145.6258

Specializing Worldwide in

CFM56-31517 Surgical Strike Repair / Modular Maintenance Borescope Inspections
LPT & HPC Boroblend Repairs

Top & Bonom Case Repairs Engine Runs Removal & Installation of Engines & APU's

8130 Dual Release Serviceable Tags Equipment Rental Records Review

Worldwide Services A MFAAMRO.COM FAA & EASA CERTIFIED REPAIR STATION  

 

 

Customer: Cross Ocean  ESN: 888306 Date: January 23rd, 2019             WO#:
19-01-08-01R   Model: CFM56-7    

Part Number Example

Description

Actual Part Number

Actual Serial Number

lnstalled Y/N?

UA538551-3

IDG OIL COOLER

UA538551-3

NV

y

3289562-5

PRECOOLER CONTROL VALVE

3289562-5

9010

y

849589

ENGINE DRIVEN PUMP VICKERS

849589

MX644866

y

3214552-6

PRESSURE REGULATOR

3214552-6

14211

y

45731-1382

SERVO FUEL HEATER

45731-1381

YB002766

y

3289630-2

STARTER VALVE

389630-2

9511

y

1821M60P04

VALVE  TRANSIENT

1821M60P04

GRTT0742

y

1226400

ACTUATOR VBV

NN

NN

y

1226400

ACTUATOR VBV

NN

NN

y

1324M12P10

ACTUATOR  VARIABLE STATOR

1324M12P10

UJ204

y

1324M12P10

ACTUATOR VARIABLE STATOR

1324M12P10

UJ199

y

9059110-1

IGNITION LEAD

1853M13P01

KG1102

y

9059110-1

IGNITION LEAD

1853M13P01

75656

y

FA00631C

FILTER FUEL NOZZLE

FA00631C

EM381931-A

y

41F5102

OIL TANK

41F5102

YT011946-0

y

314A2610-1

EXHAUST SLEEVE

314A2610-1

127B7N01-1361

y

314A2620-1

EXHUAST PLUG

314A2610-1

0982B7P01-1088

y

902016-01

Fire Detector Lower Fan

902016-01

3080

y

902864

Fire Detector Upper Fan

902864

2983

y

310A2020-10

Forward Mount Assv

310A2021-4

NN

y

902862

Fire Detector - Left Core

NN

NN

y

902018-01

Fire Detector - Right Core

NN

NN

y

286A1062

IDG Harness

NN

NN

y

31OA2030-11

Aft Engine Mount (SAC)

310A230-23

B1796

y

762246

IDG QAD Adapter Kit

99167-762246

1791

y

BACV10CE12

Check Valve <Hydraulic Drain)

V10CE-12

NN

y

7579078

Hydraulic Filter

7579078

15677

y

332A2371-1

12 O'Clock Strut Assv

NN

NN

y

31OA2041 9

Thrust Link (left)

310A2036-8

NN

y

310A2041-10

Thrust Link (right)

31OA2041-10

NN

y

 

Inspector: 

AIM

14

lNSP.

Inspector:

AIM

28

INSP

 

 

--------------------------------------------------------------------------------

 

 

WARRANTY BILL OF SALE

 

January 29, 2019

 

CONTRAIL AVIATION SUPPORT, LLC ("Seller") owns full legal and beneficial title
to the two used CFMI model CFM56-7B22 Engines bearing manufacturer's serial
numbers 888306 and 888308 in full QEC configuration, minus nose cowl and thrust
reverser and including all appliances, parts, accessories and other equipment
installed on, or attached thereto, and any loose equipment specific thereto, and
all technical, historical and maintenance records in the possession of Seller
related to thereto, as more particularly described in the Purchase Agreement
(the "Engines").

 

For good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, Seller hereby sells, grants, transfers and delivers to
CROSS OCEAN AVIATION FUND 1(INTL) 5 DAC ("Buyer"), full legal and beneficial
title and interest in and to the Engine.

 

This Warranty Bill of Sale is delivered pursuant to the Engine Sale and Purchase
Agreement, dated as of January 29, 2019 (the "Purchase Agreement"), between
Seller and Buyer. Capitalized terms used but not defined herein have the
meanings ascribed thereto in the Agreement.

 

The undersigned hereby warrants to Buyer (and Buyer's successors and assigns)
that Seller conveys to Buyer full good and marketable legal and beneficial title
to the Engine, free and clear of all Liens, and that Seller shall warrant and
defend such title against any claims and demands; provided, that the Engine is
otherwise conveyed "AS IS", "WHERE IS" AND "WITH ALL FAULTS" AND (EXCEPT AS
PREVIOUSLY PROVIDED IN THIS PARAGRAPH) WITHOUT REPRESENTATION OR WARRANTY OF ANY
TYPE OR KIND, EXPRESS OR IMPLIED, WITH RESPECT THERETO (INCLUDING, WITHOUT
LIMITATION, AS TO CONDITION, MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE) and is subject to each and every disclaimer contained in the Purchase
Agreement.

 

THIS WARRANTY BILL OF SALE IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, U.S.A. APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD FOR CONFLICT OF LAW
PRINCIPLES (OTHER THAN THE PROVISIONS OF SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

[Signature page follows.]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Seller has caused this Warranty Bill of Sale to be executed
in its name as of the date first written above.

 

 

CONTRAIL AVIATION SUPPORT, LLC,

  as Seller

      By: /s/ Joseph G. Kuhn     Name: Joseph G. Kuhn   Title: CEO

 

 

--------------------------------------------------------------------------------

 

 

TECHNICAL ACCEPTANCE CERTIFICATE

 

As of January 29, 2019, CROSS OCEAN AVIATION FUND 1 (INTL) 5 DAC (the “Buyer”),
technically accepts those certain CFMI model CFM56-7B22 engines in full QEC
configuration minus nose cowl and thrust reverser, including all appliances,
parts, accessories, and other equipment installed on, or attached thereto and
all Engine Records, pursuant to the terms of that certain Engine Sale and
Purchase Agreement dated as of January 29, 2019 (the “Agreement”) among Buyer
and CONTRAIL AVIATION SUPPORT, LLC (“Seller”):

 

 

MAKE & MODEL

SERIAL NUMBER

 

CFMI CFM56-7B22

888306

CFMI CFM56-7B22

888308

 

 

Capitalized terms used but not defined herein have the meanings ascribed thereto
in the Agreement.

 

Buyer hereby unconditionally and irrevocably acknowledges and agrees that the
above listed Engines and the Engine Records are technically accepted by Buyer
without exception as of the date hereof.

 

[Signature on following page.]

 

 

--------------------------------------------------------------------------------

 

 

 

CROSS OCEAN AVIATION FUND 1

(INTL) 5 DAC, as Buyer

  By: /s/ David O’Brien      

Name: David O’Brien

Title: Director

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

INSURANCES

 

Section 1.     Insurance. From Delivery and continuously thereafter for two
years following Delivery, Buyer will carry or cause to be carried with respect
to each Engine comprehensive aviation legal liability insurance including but
not limited to aircraft third party, passenger, baggage, cargo, mail and
products liability insurance including without limitation, war risk and allied
perils, (I) in an amount of not less than $600,000,000 for any one occurrence
and in the aggregate with respect to products liability and (II) which is
maintained in effect with insurers of recognized reputation and responsibility.

 

Buyer will (or, if applicable, will cause any other operator to) obtain and
maintain hull all risks insurance (including war risks), with respect to any
aircraft upon which any Engine is installed. This insurance shall contain a
waiver of subrogation in favor of Seller Indemnitees.

 

Section 2.     Terms of Insurance Policies. Any policies carried in accordance
with Section 1 hereof covering each Engine, and any policies taken out in
substitution or replacement for any such policies, (i) shall name the Seller
Indemnitees and the parties identified below as additional insureds, (but
without imposing on any such party liability to pay premiums with respect to
such insurance), (ii) shall provide that if the insurers cancel such insurance
for any reason whatever, or if the same is allowed to lapse for non-payment of
premium or if any material change is made in the insurance which adversely
affects the interest of any Seller Indemnitee, such lapse, cancellation or
change shall not be effective as to any Seller Indemnitee for thirty days (seven
days in the case of war risk and allied perils coverage) after written notice by
such insurers of such lapse, cancellation or change, (iii) shall expressly
provide that all of the provisions thereof, except the limits of liability,
shall operate in the same manner as if there were separate policy covering each
insured, (iv) provide that the insurers will waive any right to any setoff,
recoupment or counterclaim or any other deduction, by attachment or otherwise,
(v) be primary and without right of contribution from any insurance which may be
carried by any Seller Indemnitees, and (vi) shall otherwise be reasonably
acceptable to Seller in light of industry norms. The insurance required by this
Exhibit C may be subject to any limits prevailing at the time in the aviation
insurance marketplace (for example, on the date of this Agreement, AVN 67B).

 

On or before the Delivery Date for the Engines, the Buyer shall provide to
Seller certificates of insurance evidencing the coverage required pursuant to
this Exhibit and, if so requested by Seller, shall provide to Seller, as
applicable, updated certificates of insurance upon each renewal of the coverage
required pursuant to this Exhibit C.

 

The following parties shall be included as additional insureds along with other
additional insureds required under this Agreement: Celestial Aviation Trading 22
Limited, GECAS Technical Services Limited, GE Capital Aviation Funding, GE
Capital Aviation Services Limited, GE Capital Aviation Services LLC, General
Electric Company, GE Capital Global Holdings LLC and GE Capital US Holdings Inc.

 

 

--------------------------------------------------------------------------------

 

 

ACCEPTANCE CERTIFICATE

 

As of January 29, 2019, CROSS OCEAN AVIATION FUND 1 (INTL) 5 DAC (the “Buyer”),
accepts those certain CFMI model CFM56-7B22 engines in full QEC configuration
minus nose cowl and thrust reverser, including all appliances, parts,
accessories, and other equipment installed on, or attached thereto and all
Engine Records, pursuant to the terms of that certain Engine Sale and Purchase
Agreement dated as of January 29, 2019 (the “Agreement”) among Buyer and
CONTRAIL AVIATION SUPPORT, LLC (“Seller”):

 

MAKE & MODEL

 

SERIAL NUMBER

CFMI CFM56-7B22

888306

CFMI CFM56-7B22

888308

 

 

Capitalized terms used but not defined herein have the meanings ascribed thereto
in the Agreement.

 

Buyer hereby unconditionally and irrevocably acknowledges and agrees that the
above listed Engines and the Engine Records are accepted by Buyer as of the date
hereof.

 

 

 

[Signature on following page.]

 

 

--------------------------------------------------------------------------------

 

 

 

CROSS OCEAN AVIATION FUND 1

(INTL) 5 DAC, as Buyer

  By: /s/ David O’Brien      

Name: David O’Brien

Title: Director

 